     Case 2:20-cv-00882-FMO-E Document 16 Filed 05/12/20 Page 1 of 17 Page ID #:261



1     MICHAEL NOURMAND, SBN 198439
      JAMES A. DE SARIO, SBN 262552
2     THE NOURMAND LAW FIRM, APC
      8822 West Olympic Boulevard
3     Beverly Hills, California 90211
      Telephone: (310) 553-3600
4     Facsimile: (310) 553-3603
      Attorneys for plaintiff
5
6     DONNA M. MEZIAS (SBN 111902)
      LOWELL B. RITTER (SBN 317738)
7     dmezias@akingump.com
      lritter@akingump.com
8     AKIN GUMP STRAUSS HAUER & FELD LLP
      580 California Street, Suite 1500
9     San Francisco, CA 94104
      Telephone: 415-765-9500
10    Facsimile: 415-765-9501
      Attorneys for defendant
11
12
13
14                          UNITED STATES DISTRICT COURT
15                        CENTRAL DISTRICT OF CALIFORNIA
16
17    GINO CAMPANOTTO, on behalf of        Case No. 2:20-cv-00882-FMO-E
      himself and all others similarly
18    situated,                            STIPULATED [PROPOSED]
                      Plaintiffs,          PROTECTIVE ORDER
19                                         GOVERNING DISCOVERY
             vs.
20    HOME DEPOT U.S.A., INC., a           (Los Angeles County Superior Court,
      Delaware corporation and DOES 1      Case No. 19STCV44229)
21    through 100, inclusive,              Date Action Filed: December 10, 2019
22                  Defendant.
23
24
25
26
27
28


                STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
     Case 2:20-cv-00882-FMO-E Document 16 Filed 05/12/20 Page 2 of 17 Page ID #:262




1     PURPOSES AND LIMITATIONS
2           Disclosure and discovery activity in this action are likely to involve production of
3     confidential, proprietary, and/or private information, including but not limited to
4     operational and financial data, wage data and personal and financial information
5     regarding putative class members and/or aggrieved employees, for which special
6     protection from public disclosure and from use for any purpose other than prosecuting
7     this litigation may be warranted. The parties in this action as well as putative class
8     members and other third parties may be irreparably harmed if such private, confidential
9     information, as defined below, is publicly disseminated. This Order is necessary for the
10    purpose of protecting the interests of confidential information in the parties’ possession,
11    to control the access to and use of such information, and to provide a mechanism for
12    enforcement of such protection and control. Accordingly, the parties hereby stipulate to
13    and petition the court to enter the following Stipulated Protective Order.
14          The parties also acknowledge that this Stipulated Protective Order does not entitle
15    them to file confidential information under seal; Central District Local Rule 79-5 sets
16    forth the procedures that must be followed and the standards that will be applied when a
17    Party seeks permission from the court to file materials under seal.
18    2.    DEFINITIONS
19          2.1    Challenging Party: a Party or Non-Party that challenges the designation of
20    information or items under this Order.
21          2.2    “CONFIDENTIAL” Information or Items: information (regardless of how
22    it is generated, stored or maintained) or tangible things that qualify for protection under
23    Federal Rule of Civil Procedure 26(c), as well as confidential, private or personal
24    information regarding current or former Home Depot employees, confidential
25    commercial or proprietary information, trade secrets, or any other confidential
26    information protected under state or federal law.
27
28
                                                   1
                  STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
     Case 2:20-cv-00882-FMO-E Document 16 Filed 05/12/20 Page 3 of 17 Page ID #:263




1           2.3    Counsel (without qualifier): Outside Counsel of Record and House Counsel
2     (as well as their support staff).
3           2.4    Designating Party: a Party or Non-Party that designates information or
4     items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
5           2.5    Disclosure or Discovery Material: all items or information, regardless of the
6     medium or manner in which it is generated, stored, or maintained (including, among
7     other things, testimony, transcripts, and tangible things), that are produced or generated
8     in disclosures or responses to discovery in this matter.
9           2.6    Expert: a person with specialized knowledge or experience in a matter
10    pertinent to the litigation who has been retained by a Party or its counsel to serve as an
11    expert witness or as a consultant in this action.
12          2.7    House Counsel: attorneys who are employees of a party to this action.
13    House Counsel does not include Outside Counsel of Record or any other outside counsel.
14          2.8    Non-Party: any natural person, partnership, corporation, association, or
15    other legal entity not named as a Party to this action.
16          2.9    Outside Counsel of Record: attorneys who are not employees of a party to
17    this action but are retained to represent or advise a party to this action and have appeared
18    in this action on behalf of that party or are affiliated with a law firm which has appeared
19    on behalf of that party.
20          2.10 Party: any party to this action, including all of its officers, directors,
21    employees, consultants, retained experts, and Outside Counsel of Record (and their
22    support staffs).
23          2.11 Producing Party: a Party or Non-Party that produces Disclosure or
24    Discovery Material in this action.
25          2.12 Professional Vendors: persons or entities that provide litigation support
26    services (e.g., photocopying, videotaping, translating, preparing exhibits or
27
28
                                                    2
                  STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
     Case 2:20-cv-00882-FMO-E Document 16 Filed 05/12/20 Page 4 of 17 Page ID #:264




1     demonstrations, and organizing, storing, or retrieving data in any form or medium) and
2     their employees and subcontractors.
3           2.13 Protected Material: any Disclosure or Discovery Material that is designated
4     as “CONFIDENTIAL.”
5           2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
6     from a Producing Party.
7     3.    SCOPE
8           The protections conferred by this Stipulation and Order cover not only Protected
9     Material (as defined above), but also (1) any information copied or extracted from
10    Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
11    Material; and (3) any testimony, conversations, or presentations by Parties or their
12    Counsel that might reveal Protected Material. However, the protections conferred by this
13    Stipulation and Order do not cover the following information: (a) any information that is
14    in the public domain at the time of disclosure to a Receiving Party or becomes part of the
15    public domain after its disclosure to a Receiving Party as a result of publication not
16    involving a violation of this Order, including becoming part of the public record through
17    trial or otherwise; and (b) any information known to the Receiving Party prior to the
18    disclosure or obtained by the Receiving Party after the disclosure from a source who
19    obtained the information lawfully and under no obligation of confidentiality to the
20    Designating Party. Any use of Protected Material at trial shall be governed by a separate
21    agreement or order.
22    4.    DURATION
23          Even after final disposition of this litigation, the confidentiality obligations
24    imposed by this Order shall remain in effect until a Designating Party agrees otherwise in
25    writing or a court order otherwise directs. Final disposition shall be deemed to be the
26    later of (1) dismissal of all claims and defenses in this action, with or without prejudice;
27    and (2) final judgment herein after the completion and exhaustion of all appeals,
28
                                                   3
                 STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
     Case 2:20-cv-00882-FMO-E Document 16 Filed 05/12/20 Page 5 of 17 Page ID #:265




1     rehearings, remands, trials, or reviews of this action, including the time limits for filing
2     any motions or applications for extension of time pursuant to applicable law.
3     5.    DESIGNATING PROTECTED MATERIAL
4           5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
5     Party or Non-Party that designates information or items for protection under this Order
6     must take care to limit any such designation to specific material that qualifies under the
7     appropriate standards for confidentiality under both the federal and local rules. To the
8     extent it is practical to do so, the Designating Party must designate for protection only
9     those parts of material, documents, items, or oral or written communications that qualify
10    – so that other portions of the material, documents, items, or communications for which
11    protection is not warranted are not swept unjustifiably within the ambit of this Order.
12          If it comes to a Designating Party’s attention that information or items that it
13    designated for protection do not qualify for protection, that Designating Party must
14    promptly notify all other Parties that it is withdrawing the mistaken designation.
15          5.2    Manner and Timing of Designations. Except as otherwise provided in this
16    Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
17    ordered, Disclosure or Discovery Material that qualifies for protection under this Order
18    must be clearly so designated before the material is disclosed or produced.
19          Designation in conformity with this Order requires:
20          (a) for information in documentary form (e.g., paper or electronic documents, but
21    excluding transcripts of depositions or other pretrial or trial proceedings), that the
22    Producing Party affix the legend “CONFIDENTIAL” to each page that contains
23    protected material. A Party or Non-Party that makes original documents or materials
24    available for inspection need not designate them for protection until after the inspecting
25    Party has indicated which material it would like copied and produced. During the
26    inspection and before the designation, all of the material made available for inspection
27    shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified the
28
                                                    4
                  STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
     Case 2:20-cv-00882-FMO-E Document 16 Filed 05/12/20 Page 6 of 17 Page ID #:266




1     documents it wants copied and produced, the Producing Party must determine which
2     documents qualify for protection under this Order. Then, before producing the specified
3     documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page
4     that contains Protected Material.
5           (b) for testimony given in deposition, that the Designating Party identify portions
6     of the testimony as to which protection is sought within 30 days of receipt of the
7     transcript. Only those portions of the testimony that are appropriately designated for
8     protection shall be covered by the provisions of this Stipulated Protective Order. For
9     testimony in other pretrial or trial proceedings, parties shall meet and confer and propose
10    reasonable procedures for use of Protected Material. Transcripts containing Protected
11    Material shall have an obvious legend on the title page that the transcript contains
12    Protected Material, and the title page shall be followed by a list of all pages (including
13    line numbers as appropriate) that have been designated as Protected Material and the
14    level of protection being asserted by the Designating Party. The Designating Party shall
15    inform the court reporter of these requirements. Any transcript that is prepared before
16    the expiration of a 30 day period for designation shall be treated during that period as if it
17    had been designated “CONFIDENTIAL” in its entirety unless otherwise agreed. After
18    the expiration of that period, the transcript shall be treated only as actually designated.
19          (c) for information produced in some form other than documentary and for any
20    other tangible items, that the Producing Party affix in a prominent place on the exterior
21    of the container or containers in which the information or item is stored the legend
22    “CONFIDENTIAL.”
23          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
24    to designate qualified information or items does not, standing alone, waive the
25    Designating Party’s right to secure protection under this Order for such material. Upon
26    timely correction of a designation, the Receiving Party must make reasonable efforts to
27    assure that the material is treated in accordance with the provisions of this Order.
28
                                                    5
                  STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
     Case 2:20-cv-00882-FMO-E Document 16 Filed 05/12/20 Page 7 of 17 Page ID #:267




1           5.4    Any contact information of Home Depot’s current or former employees that
2     is produced at any time during the course of, or in connection with this litigation
3     (“Personal Contact Information”), shall be deemed CONFIDENTIAL and afforded the
4     same protections and restrictions afforded to Protected Material under the terms of this
5     Stipulated Protective Order, whether or not it is stamped or marked as
6     CONFIDENTIAL. The designation of Personal Contact Information as
7     CONFIDENTIAL shall not be subject to objection or challenge pursuant to Section 6 of
8     this Stipulated Protective Order. Any Personal Contact Information shall be used by
9     Plaintiffs and Plaintiffs’ counsel (or their staff) solely for the purpose of investigating
10    and/or prosecuting this litigation, including for class certification purposes, and not for
11    any other litigation, business, or other purpose whatsoever.
12          6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
13          6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation
14    of confidentiality at any time. Unless a prompt challenge to a Designating Party’s
15    confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
16    unnecessary economic burdens, or a significant disruption or delay of the litigation, a
17    Party does not waive its right to challenge a confidentiality designation by electing not to
18    mount a challenge promptly after the original designation is disclosed.
19          6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
20    process by providing written notice of each designation it is challenging and describing
21    the basis for each challenge. To avoid ambiguity as to whether a challenge has been
22    made, the written notice must recite that the challenge to confidentiality is being made in
23    accordance with this specific paragraph of the Protective Order. The parties shall attempt
24    to resolve each challenge in good faith and must begin the process by conferring directly
25    (in voice to voice dialogue; other forms of communication are not sufficient) within 14
26    days of the date of service of notice. In conferring, the Challenging Party must explain
27    the basis for its belief that the confidentiality designation was not proper and must give
28
                                                    6
                  STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
     Case 2:20-cv-00882-FMO-E Document 16 Filed 05/12/20 Page 8 of 17 Page ID #:268




1     the Designating Party an opportunity to review the designated material, to reconsider the
2     circumstances, and, if no change in designation is offered, to explain the basis for the
3     chosen designation. A Challenging Party may proceed to the next stage of the challenge
4     process only if it has engaged in this meet and confer process first or establishes that the
5     Designating Party is unwilling to participate in the meet and confer process in a timely
6     manner.
7           6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court
8     intervention, the Designating Party shall file and serve a motion to retain confidentiality
9     within 21 days of the initial notice of challenge or within 14 days of the parties agreeing
10    that the meet and confer process will not resolve their dispute, whichever is earlier. Each
11    such motion must be accompanied by a competent declaration affirming that the movant
12    has complied with the meet and confer requirements imposed in the preceding paragraph.
13    Failure by the Designating Party to make such a motion including the required
14    declaration within 21 days (or 14 days, if applicable) shall automatically waive the
15    confidentiality designation for each challenged designation. In addition, the Challenging
16    Party may file a motion challenging a confidentiality designation at any time if there is
17    good cause for doing so, including a challenge to the designation of a deposition
18    transcript or any portions thereof. Any motion brought pursuant to this provision must be
19    accompanied by a competent declaration affirming that the movant has complied with
20    the meet and confer requirements imposed by the preceding paragraph.
21          The burden of persuasion in any such challenge proceeding shall be on the
22    Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
23    to harass or impose unnecessary expenses and burdens on other parties) may expose the
24    Challenging Party to sanctions. Unless the Designating Party has waived the
25    confidentiality designation by failing to file a motion to retain confidentiality as
26    described above, all parties shall continue to afford the material in question the level of
27
28
                                                    7
                  STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
     Case 2:20-cv-00882-FMO-E Document 16 Filed 05/12/20 Page 9 of 17 Page ID #:269




1     protection to which it is entitled under the Producing Party’s designation until the court
2     rules on the challenge, and any review process of the court’s ruling has been exhausted.
3     7.     ACCESS TO AND USE OF PROTECTED MATERIAL
4            7.1    Basic Principles. A Receiving Party may use Protected Material that is
5     disclosed or produced by another Party or by a Non-Party in connection with this case
6     only for prosecuting, defending, or attempting to settle this litigation. Such Protected
7     Material may be disclosed only to the categories of persons and under the conditions
8     described in this Order. When the litigation has been terminated, a Receiving Party must
9     comply with the provisions of section 13 below (FINAL DISPOSITION).
10           Protected Material must be stored and maintained by a Receiving Party at a
11    location and in a secure manner that ensures that access is limited to the persons
12    authorized under this Order.
13           7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
14    ordered by the court or permitted in writing by the Designating Party, a Receiving Party
15    may disclose any information or item designated “CONFIDENTIAL” only to:
16           (a) Receiving Party’s Outside Counsel of Record in this action, as well as
17    employees of said Outside Counsel of Record, who are also bound by the terms of this
18    protective order and to whom it is reasonably necessary to disclose the information for
19    this litigation;
20           (b) officers, directors, and employees (including House Counsel) of the Receiving
21    Party to whom disclosure is reasonably necessary for this litigation and who have signed
22    the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23           (c) experts (as defined in this Order) of the Receiving Party to whom disclosure is
24    reasonably necessary for this litigation and who have signed the “Acknowledgment and
25    Agreement to Be Bound” (Exhibit A);
26           (d) the court and its personnel;
27
28
                                                   8
                   STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
     Case 2:20-cv-00882-FMO-E Document 16 Filed 05/12/20 Page 10 of 17 Page ID #:270




1           (e) court reporters and their staff, professional jury or trial consultants, mock jurors,
2     and Professional Vendors to whom disclosure is reasonably necessary for this litigation
3     and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
4           (f) during their depositions, witnesses in the action to whom disclosure is
5     reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
6     Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
7     court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
8     Protected Material must be separately bound by the court reporter and may not be
9     disclosed to anyone except as permitted under this Stipulated Protective Order.
10          (g) the author or recipient of a document containing the information or a custodian
11    or other person who otherwise possessed or knew the information.
12    8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
13         OTHER LITIGATION
14         If a Party is served with a subpoena or a court order issued in other litigation that
15    compels disclosure of any information or items designated in this action as
16    “CONFIDENTIAL,” that Party must:
17         (a) promptly notify in writing the Designating Party. Such notification shall include
18    a copy of the subpoena or court order;
19         (b) promptly notify in writing the party who caused the subpoena or order to issue in
20    the other litigation that some or all of the material covered by the subpoena or order is
21    subject to this Protective Order. Such notification shall include a copy of this Stipulated
22    Protective Order; and
23         (c) cooperate with respect to all reasonable procedures sought to be pursued by the
24    Designating Party whose Protected Material may be affected.
25         If the Designating Party timely seeks a protective order, the Party served with the
26    subpoena or court order shall not produce any information designated in this action as
27    “CONFIDENTIAL” before a determination by the court from which the subpoena or
28
                                                   9
                 STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
     Case 2:20-cv-00882-FMO-E Document 16 Filed 05/12/20 Page 11 of 17 Page ID #:271




1     order issued, unless the Party has obtained the Designating Party’s permission. The
2     Designating Party shall bear the burden and expense of seeking protection in that court of
3     its confidential material – and nothing in these provisions should be construed as
4     authorizing or encouraging a Receiving Party in this action to disobey a lawful directive
5     from another court.
6     9.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
7          IN THIS LITIGATION
8          (a) The terms of this Order are applicable to information produced by a Non-Party
9     in this action and designated as “CONFIDENTIAL.” Such information produced by
10    Non-Parties in connection with this litigation is protected by the remedies and relief
11    provided by this Order. Nothing in these provisions should be construed as prohibiting a
12    Non-Party from seeking additional protections.
13         (b) In the event that a Party is required, by a valid discovery request, to produce a
14    Non-Party’s confidential information in its possession, and the Party is subject to an
15    agreement with the Non-Party not to produce the Non-Party’s confidential information,
16    then the Party shall:
17             (1) promptly notify in writing the Requesting Party and the Non-Party that some
18    or all of the information requested is subject to a confidentiality agreement with a Non-
19    Party;
20             (2) promptly provide the Non-Party with a copy of the Stipulated Protective
21    Order in this litigation, the relevant discovery request(s), and a reasonably specific
22    description of the information requested; and
23             (3) make the information requested available for inspection by the Non-Party.
24         (c) If the Non-Party fails to object or seek a protective order from this court within
25    14 days of receiving the notice and accompanying information, the Receiving Party may
26    produce the Non-Party’s confidential information responsive to the discovery request. If
27    the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
28
                                                   10
                 STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
     Case 2:20-cv-00882-FMO-E Document 16 Filed 05/12/20 Page 12 of 17 Page ID #:272




1     information in its possession or control that is subject to the confidentiality agreement
2     with the Non-Party before a determination by the court. Absent a court order to the
3     contrary, the Non-Party shall bear the burden and expense of seeking protection in this
4     court of its Protected Material.
5     10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
6           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
7     Protected Material to any person or in any circumstance not authorized under this
8     Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
9     the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
10    all unauthorized copies of the Protected Material, (c) inform the person or persons to
11    whom unauthorized disclosures were made of all the terms of this Order, and (d) request
12    such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
13    that is attached hereto as Exhibit A.
14    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
15          PROTECTED MATERIAL
16          When a Producing Party gives notice to Receiving Parties that certain
17    inadvertently produced material is subject to a claim of privilege or other protection, the
18    obligations of the Receiving Parties are those set forth in Federal Rule of Civil
19    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
20    may be established in an e-discovery order that provides for production without prior
21    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
22    Parties reach an agreement on the effect of disclosure of a communication or
23    information covered by the attorney-client privilege or work product protection, the
24    Parties may incorporate their agreement in the stipulated protective order submitted to
25    the court.
26
27
28
                                                   11
                   STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
     Case 2:20-cv-00882-FMO-E Document 16 Filed 05/12/20 Page 13 of 17 Page ID #:273




1     12.   MISCELLANEOUS
2           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
3     person to seek its modification by the court in the future.
4           12.2 Right to Assert Other Objections. By stipulating to the entry of this
5     Stipulated Protective Order no Party waives any right it otherwise would have to object to
6     disclosing or producing any information or item on any ground not addressed in this
7     Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
8     to use in evidence of any of the material covered by this Stipulated Protective Order.
9     Nothing in this Stipulated Protective Order will be deemed to be a limit on or waiver of
10    the attorney-client privilege, work product privilege, or any other relevant privilege.
11          12.3 Filing Protected Material. Without written permission from the Designating
12    Party or a court order secured after appropriate notice to all interested persons, a Party
13    may not file in the public record in this action any Protected Material. A Party that seeks
14    to file under seal any Protected Material must comply with Central District Civil Local
15    Rule 79-5. Protected Material may only be filed under seal pursuant to a court order
16    authorizing the sealing of the specific Protected Material at issue.
17          12.4 Additional Parties to Lawsuit. If other Parties are added to this action, no
18    Protected Material previously exchanged, produced, or used herein will be disclosed to
19    such other Parties or their Counsel except upon their agreeing to be bound by the
20    provisions of this Stipulated Protective Order.
21    13.   FINAL DISPOSITION
22          Within 60 days after the final disposition of this action, as defined in paragraph 4,
23    each Receiving Party must return all Protected Material to the Producing Party or destroy
24    such material. As used in this subdivision, “all Protected Material” includes all copies,
25    abstracts, compilations, summaries, and any other format reproducing or capturing any of
26    the Protected Material. Whether the Protected Material is returned or destroyed, the
27    Receiving Party will email the Producing Party (and, if not the same person or entity, to
28
                                                   12
                 STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
     Case 2:20-cv-00882-FMO-E Document 16 Filed 05/12/20 Page 14 of 17 Page ID #:274




1     the Designating Party) by the 60 day deadline to confirm that, except for materials that
2     this paragraph expressly authorizes Counsel to retain, all Protected Material, including
3     any copies, summaries or excerpts thereof in any form, was returned or destroyed.
4     Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
5     pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
6     correspondence, deposition and trial exhibits, expert reports, attorney work product, and
7     consultant and expert work product, even if such materials contain Protected Material.
8     Any such archival copies that contain or constitute Protected Material remain subject to
9     this Protective Order as set forth in Section 4 (DURATION).
10
11    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
12
13    Dated: May 11, 2020                THE NOURMAND LAW FIRM, APC

14
15                                       By                /s/ James A. De Sario
                                                            Michael Nourmand
16                                                           James A. De Sario
17                                                Attorneys for plaintiff Gino Campanotto
18
19
      Dated: May 11, 2020                  AKIN GUMP STRAUSS HAUER & FELD LLP
20
21
                                           By                /s/ Donna M. Mezias
22                                                             Donna M. Mezias
23                                                              Lowell B. Ritter
                                                            Attorneys for defendant
24                                                          Home Depot U.S.A., Inc.
25
26
27
28
                                                  13
                 STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
     Case 2:20-cv-00882-FMO-E Document 16 Filed 05/12/20 Page 15 of 17 Page ID #:275




      IT IS SO ORDERED.
1
2
                5/12/20
      DATED: ________________________            /S/ CHARLES F. EICK
                                            _____________________________________
3
                                              Charles F. Eick
4                                             Magistrate Judge
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             14
                STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
     Case 2:20-cv-00882-FMO-E Document 16 Filed 05/12/20 Page 16 of 17 Page ID #:276



                                               EXHIBIT A
1
                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
2
      I, _____________________________ [print or type full name], of _________________
3
      [print or type full address], declare under penalty of perjury that I have read in its entirety
4
      and understand the Stipulated Protective Order that was issued by the United States
5
      District Court for the Central District of California on [date] in the case of Campanotto v.
6
      Home Depot U.S.A., Inc., et al., Case No. 20-cv-00882-FMO-E (C.D. Cal.). I agree to
7
      comply with and to be bound by all the terms of this Stipulated Protective Order and I
8
      understand and acknowledge that failure to so comply could expose me to sanctions and
9
      punishment in the nature of contempt. I solemnly promise that I will not disclose in any
10
      manner any information or item that is subject to this Stipulated Protective Order to any
11
      person or entity except in strict compliance with the provisions of this Order.
12
      I further agree to submit to the jurisdiction of the United States District Court for the
13
      Central District of California for the purpose of enforcing the terms of this Stipulated
14
      Protective Order, even if such enforcement proceedings occur after termination of this
15
      action.
16
      I hereby appoint __________________________ [print or type full name] of
17
      _______________________________________ [print or type full address and telephone
18
      number] as my California agent for service of process in connection with this action or
19
      any proceedings related to enforcement of this Stipulated Protective Order.
20
21
      Date: ______________________________________
22
      City and State where sworn and signed: _________________________________
23
24
      Printed name: _______________________________
25
26
      Signature: __________________________________
27
28
                                                   15
                 STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
     Case 2:20-cv-00882-FMO-E Document 16 Filed 05/12/20 Page 17 of 17 Page ID #:277


                                         CERTIFICATE OF SERVICE
1
             STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO
2
              I am employed in the County of San Francisco, State of California. I am over the age of 18 and
3     not a party to the within action; my business address is: 580 California Street, Suite 1500, San
      Francisco, California 94104. On May 11, 2020, I served the foregoing document(s) described as:
4     STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY, on the
      interested party(ies) below, using the following means:
5
                    All parties identified for Notice of Electronic Filing generated by the
6                   Court’s CM/ECF system under the referenced case caption and
                    number
7
         BY ELECTRONIC MAIL OR ELECTRONIC TRANSMISSION. Based on a court order or an
8     agreement of the parties to accept service by e-mail or electronic transmission, I caused the
      document(s) to be sent to the respective e-mail address(es) of the party(ies) as stated above.
9
        (FEDERAL) I declare that I am employed in the office of a member of the bar of this court at
10    whose direction the service was made.
11           Executed on May 11, 2020, at San Francisco, California.
12
      Jeremias V. Cordero
13
      [Print Name of Person Executing Proof]                                              [Signature]
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            CERTIFICATE OF SERVICE
